Case: 1:14-cv-01437 Document #: 502-3 Filed: 10/06/20 Page 1 of 3 PageID #:8507




                  EXHIBIT C
Case: 1:14-cv-01437 Document #: 502-3 Filed: 10/06/20 Page 2 of 3 PageID #:8508




              Exhibit C: Summary of Reasons to Strike and Exclude
                    Professor Goforth’s Proposed Testimony

Paragraph       Reason to Strike and Exclude
1.              Background information about Professor Goforth’s retention.
2.              Background information about Professor Goforth’s retention.
3.              Professional Background of Professor Goforth.
4.              Professional Background of Professor Goforth.
5.              Professional Background of Professor Goforth.
6.              Professional Background of Professor Goforth.
7.              Professional Background of Professor Goforth.
8.              Professional Background of Professor Goforth.
9.              Background information about materials reviewed for this engagement.
10.             Attestation of declaration and opinions.
11.             Narrative summary.
12.             Narrative summary.
13.             Narrative summary.
14.             Narrative summary.
15.             Narrative summary.
16.             Narrative summary.
17.             Narrative summary.
18.             Narrative summary.
19.             Narrative summary.
20.             Narrative summary.
21.             Narrative summary.
22.             Narrative summary.
23.             Narrative summary.
24.             Narrative summary.
25.             Narrative summary.
26.             Narrative summary.
27.             Narrative summary.
28.             Narrative summary.
29.             Narrative summary.
30.             Narrative summary.
31.             Narrative summary.
32.             Narrative summary.
33.             Narrative summary.
34.             Narrative summary.
35.             Narrative summary.
36.             Narrative summary.
37.             Narrative summary.
38.             Narrative summary.
39.             Narrative summary.
40.             Narrative summary.
41.             Narrative summary.
Case: 1:14-cv-01437 Document #: 502-3 Filed: 10/06/20 Page 3 of 3 PageID #:8509




Paragraph       Reason to Strike and Exclude
42.             Narrative summary.
43.             Narrative summary in part; Opinion portion unquestioningly relies on
                internet articles without any independent research or verification or
                application of expertise.
44.             Narrative summary.
45.             Not supported by independent research investigation or expertise based on
                ipse dixit and deposition testimony
46.             Narrative summary in part. Opinion portion unquestioningly relies on
                internet articles without any independent research or verification or
                application of expertise.
47.             Narrative summary. Opinion portion consists of factual representations a
                tautology and argument, citing deposition testimony.
48.             Bottom-line conclusion based on ipse dixit (applying no expertise) and
                legal conclusion.
49.             Narrative summary.
50.             Narrative summary.
51.             Not supported by independent research, investigation, or expertise and
                based on ipse dixit.
52.             Narrative summary.
53.             Narrative summary.
54.             Legal conclusion.
55.             Narrative summary.
56.             Narrative summary.
57.             Narrative summary.
58.             Narrative summary.
59.             Narrative summary.
60.             Narrative summary.
61.             Narrative summary.
62.             Narrative summary.
63.             Not supported by independent research, investigation, or expertise and
                based on ipse dixit.
64.             28 U.S.C. § 1746 declaration.
